Citation Nr: 1757972	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II (diabetes), to include as secondary to exposure to herbicide. 

2.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicide.


REPRESENTATION

Appellant (Veteran) represented by:	Collin A. Douglas, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S Air Force from February 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran filed a November 2010 notice of disagreement against the decision.  Following issuance of a Statement of the Case (SOC) in August 2011, the Veteran filed a substantive appeal against the August 2010 rating decision in September 2011.  In November 2012, he testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of the hearing transcript has been included in the record.  In April 2015 and September 2016, the Board remanded the claims on appeal for additional development.  

The record in this matter consists of electronic claims files and has been reviewed.  Pertinent evidence has not been added to the record since a March 2017 Supplemental SOC (SSOC).   

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he was exposed to herbicides during active duty and then developed diabetes and hypertension as a result.  See 38 C.F.R. § 3.309(e) (2017).  He claims that herbicide exposure occurred while he performed his duties moving herbicide-laden aircraft parts at Williams Air Force Base in Arizona, between June 1969 and June 1970.  

Herbicide exposure is presumed for service members who regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray herbicides during the Vietnam Era.  See 38 C.F.R. § 3.307 (a)(6)(v) (2017).  Under VA's Adjudication Manual, jurisdiction in all such cases should be transferred to the St. Paul, Minnesota RO for development and adjudication.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.3.  This appeal should therefore be transferred to the St. Paul, Minnesota RO for readjudication.  

Accordingly, the case is REMANDED for the following action:

Forward the appeal to the St. Paul RO for readjudication.  If any benefit sought remains denied, the Veteran should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




